Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to Amendments filed on 11/3/2021. As directed by the Amendments, claims 1, 9 and 12 have been amended. As such, claims 1-4, 7-12 and 15-16 are pending in the instant application.
As a result of the following Examiner’ Amendment, all the previous rejections are withdrawn.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given in an interview with Mr. Brean on 11/24/2021.
 The application has been amended as follows (where underlining indicates insertion and strikethrough indicates deletion, and any claims not appearing below remain unchanged from the amended claim set filed 11/3/2021):

12. (Currently Amended) A method for controlling a medical aerosol delivery device, the method comprising:
 providing inhalation duration data per breath, 
comparing, by a processor, the measured inhalation duration data with a predetermined inhalation duration threshold, 
removing, by the processor, the measured inhalation duration data that are below the predetermined inhalation duration threshold, Page 3 of 8PRINCE --15/736,852—
processing, by the processor, the provided measured inhalation length duration data into a moving average value per breath, 
replacing, by the processor, the removed inhalation duration data with the moving average value to produce filtered inhalation duration data; and 
controlling, by the processor, a timing of aerosol drug delivery of the medical aerosol delivery device based on the filtered inhalation duration data.

17. (New) The method of claim 12, wherein the predetermined inhalation duration threshold is between 50 ms and 1000 ms.
18. (New) The method of claim 12, wherein the predetermined inhalation duration threshold is between 100 ms and 400 ms.
19. (New) The method of claim 12, wherein the predetermined inhalation duration threshold is 250 ms.
Allowable Subject Matter
Claims 12 and 17-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/             Supervisory Patent Examiner, Art Unit 3785